Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 1 of 28 PageID 14530




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION



  BRENDAN HANEY, GERALD REED,
  and TROY SMITH, individually and on
  behalf of all others similarly situated,     Case No.: 3:18-cv-1011-J-32JRK

                           Plaintiffs,

                  v.

  COSTA DEL MAR, INC., a Florida
  Corporation

                          Defendant.
  _______________________________________/


               OBJECTION TO PROPOSED SETTLEMENT
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 2 of 28 PageID 14531




 I. INTRODUCTION

       The Settlement of this case is designed primarily to provide Class

 Counsel with an exorbitant attorneys’ fee award (representing nearly five

 times Class Counsel’s claimed lodestar) while protecting defendant Costa Del

 Mar (“Costa”) from facing any significant liability to the class by giving

 Settlement Class members only noncash “vouchers” toward Costa

 merchandise that few are expected to use. The Settling Parties pretend they

 will create a $40 million cash fund, “from which approved and valid Claims

 will be paid.” DE98-1:12§II.36. But no claims are to be paid from the fund to

 any member of the Settlement Class—other, that is, than the three Named

 Plaintiffs, who settled expecting to receive $10,000 apiece as “incentive

 awards” (and who still hope to receive the cash if the Eleventh Circuit

 reconsiders Johnson v. NPAS Sols., LLC, 975 F.3d 1244, 1248 (11th Cir.

 2020) (“NPAS”). No cash is to be paid to any other class members unless this

 Court—against the Settling Parties’ hopes—reduces Class Counsel’s

 attorneys’ fees from the requested $12 million, in which case the Settlement

 Agreement provides: “Any reduction by the Court in the amount of Attorneys’

 Fees, Costs, and Expenses to be awarded to Plaintiffs’ Class Counsel shall

 inure to the benefit of the Class.” DE98-1:27-28§X.A.




                                            1
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 3 of 28 PageID 14532




        The Settlement Agreement clearly was designed with the expectation,

 however, that ordinary class members will receive not a penny from the

 illusory $40 “fund.” Those who submit claims will only get product “vouchers”

 that, while bearing face values of from $8.99 to $19.99, cannot be redeemed

 for cash, that can only be used toward purchases from Costa’s extremely

 limited line of products—few of which can be purchased for $8.99 to $19.99—

 that are “subject to one-time use with no residual value” (i.e., no “change”

 given if a voucher’s face value exceeds a product’s price), DE98:17§IV.F, and

 that expire worthless if not used within two years. DE98:14§IV.A. This fits

 the definition of a “coupon settlement.”

        The Settling Parties expect few class members to claim or redeem the

 “vouchers.” They doubtless know that claims and redemption rates in similar

 consumer class actions seldom reach even two or three percent. 1 Their

 expectation that few class members will ever claim and redeem the Costa

 merchandise “vouchers” is confirmed by the fact that their Settlement



        1 See, e.g., Galloway v. The Kansas City Landsmen, LLC, 833 F.3d 969, 971 (8th Cir.
 2016) (“of the 726,210 certificates mailed [to class members], 89 were redeemed at the $10
 level and 237 were redeemed at the $30 level—a redemption rate of 0.045%,” such that
 “[t]he total value of the redeemed certificates was $8,000”); Dardarian v. OfficeMax N. Am.,
 Inc., No. 11-CV-00947-YGR, 2014 WL 7463317, at *2 (N.D. Cal. Dec. 30, 2014) (observing
 that although the face value of the product vouchers distributed via the claims process
 exceeded $600,000, “by the conclusion of the redemption period, only 579 of the $10
 vouchers had been redeemed.”); Moody v. Sears Roebuck & Co., 664 S.E.2d 569, 572, 574
 (N.C. App. 2008) (317 valid claims filed out of 1,500,000-member class, for total of $2,402 in
 total redemption of coupons).

                                                   2
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 4 of 28 PageID 14533




 Agreement contains an express “kill switch” or “blow” provision invalidating

 the entire agreement if this Court happens to conclude that the vouchers are

 “coupons” subject to the Class Action Fairness Act (“CAFA”) provision that

 “[i]f a proposed settlement in a class action provides for a recovery of coupons

 to a class member, the portion of any attorney’s fee award to class counsel

 that is attributable to the award of the coupons shall be based on the

 value to class members of the coupons that are redeemed.” 28 U.S.C.

 §1712(a) (emphasis added). The Settlement Agreement states:

               [I]f the Court construes the settlement as a “coupon” settlement
       such that the provisions of 28 U.S.C. § 1712 apply, then the [class]
       certification shall be void and this Agreement and all orders entered in
       connection therewith, including but not limited to any order
       conditionally certifying the Class, shall become null and void and shall
       be of no further force and effect, and each Party shall retain all their
       respective rights as they existed prior to the execution of the
       Agreement….

 DE98-1:14-15.

       It is, to say the least, grossly improper for Class Counsel, as fiduciaries

 to the Class, to negotiate an agreement like this, explicitly placing their own

 interest in collecting attorneys’ fees before the interests of the class. See

 Staton v. Boeing Co., 327 F.3d 938, 969 (9th Cir. 2003); see infra pp. 14-16.

 Improper or not, it is compelling evidence that Class Counsel understand few

 Class Members will in fact redeem any vouchers.




                                             3
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 5 of 28 PageID 14534




        Class Counsel somehow persuaded this Court, nonetheless, to find that

 the “vouchers” do not qualify as “coupons” subject to CAFA. 2 Davis

 respectfully submits that the Court erred: “When terms used in a statute are

 undefined, we give them their ordinary meaning.” Asgrow Seed Co. v.

 Winterboer, 513 U.S. 179, 187 (1995). The ordinary meaning of a “coupon”

 clearly includes “a form surrendered in order to obtain an article, service, or

 accommodation.” Merriam-Webster’s Collegiate Dictionary, “Coupon,” def. 2

 (11th ed. 2012). The “vouchers” here are “coupons” within the ordinary

 meaning of the word, as it is used in CAFA. See infra pp. 8-14.

        But even if this Court adheres to its ruling that the “vouchers” are not

 coupons, see DE102:4n.1, an award of reasonable attorneys’ fees must

 account for the fact that the settlement delivers minimal value to the Class—

 far too little to support an award coming to 30% of an illusory $40 million

 “fund,” DE98-1:27-28§X.A, and nearly five times Class Counsel’s claimed (but

 insufficiently documented) lodestar.3




        2  See DE102:4n.1 (“Upon review of Plaintiffs’ Supplement to Motion for Preliminary
 Approval of Class Action Settlement Regarding 28 U.S.C. §1712 (Doc. 99), which Plaintiffs
 submitted to address whether the proposed settlement is a coupon settlement, the Court is
 satisfied that the settlement is not a coupon settlement, and thus, that it need not adhere to
 the requirements of 28 U.S.C. § 1712.”).
         3 See DE109:13n.7 (memorandum claiming lodestar of $2,615,374); DE109-4:4¶11

 (Supplemental Declaration of Peter Hargitai, claiming but failing to adequately document
 lodestar of $2,615,374). The fee award of $12,000,000 represents a multiplier of 4.59 times
 the claimed lodestar.

                                                  4
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 6 of 28 PageID 14535




       Assuming that CAFA does not apply, Davis respectfully submits that

 any award of attorneys’ fees should be capped at Class Counsel’s unenhanced

 lodestar. The case asserts federal claims under the federal Magnuson-Moss

 Act, which limits prevailing counsel to an award of “attorneys’ fees based on

 actual time expended.” 15 U.S.C. §2310(d)(2). Class Counsel have not

 demonstrated that they are entitled to any multiplier of their flat lodestar.

 See generally Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 543 (2010); City

 of Burlington v. Dague, 505 U.S. 557, 562 (1992) (“Dague”). Class Counsel

 cannot receive a percent-of-fund or percent-of-benefit fee award under the

 common-fund principles of Camden I Condominium Ass’n v. Dunkle, 946 F.2d

 768, 774-75 (11th Cir. 1991) (“Camden I”), moreover, given the fact that the

 Settlement Agreement expressly provides “that the equitable common-fund

 doctrine does not apply to this Settlement.” DE98-1:27§IX.C. See infra pp. 17-

 19.

       Class Counsel should be limited to a lodestar award (assuming CAFA

 does not apply) for the further reason that under the Erie doctrine, the

 settlement of Florida state-law claims in a district court sitting in Florida

 must comply with the Florida Supreme Court’s decision in Kuhnlein v. Dep’t

 of Revenue, 662 So. 2d 309 (Fla. 1995). Kuhnlein prohibits percent-of-fund

 awards even in common-fund cases, and mandates that attorneys’ fees be



                                            5
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 7 of 28 PageID 14536




 based on the attorneys’ lodestars.4 Florida precedent caps lodestar

 multipliers far below the multiplier of nearly five that Class Counsel

 request.5 Davis submits that Class Counsel have failed to demonstrate that

 they are entitled to any multiplier. Class counsel should be limited to their

 unenhanced lodestar.

        That said, given the importance of ensuring a reasonable fee in light of

 the result actually obtained, Davis respectfully submits that any lodestar

 award in this case should be capped at a reasonable percentage of the

 “vouchers” that are actually redeemed even if they do not technically qualify

 as “coupons” subject to CAFA. The result obtained for the class remains an

 important consideration, and any lodestar award should be subject to a cross-

 check against the value of the “vouchers” that are actually redeemed. See

 infra pp. 15-17.

        Ironically, it is only by reducing Class Counsel’s fees without reference

 to CAFA that the Class will receive any monetary compensation. For, though

 the Settling Parties hoped for Class Members to receive nothing but




        4 See id. at 311-12; cf. Chieftain Royalty Co. v. Enervest Energy Institutional Fund
 XIII-A, L.P., 888 F.3d 455, 461 (10th Cir. 2017) (reversing attorneys’ fee award because
 percent-of-fund award was contrary to Oklahoma law which awards common-fund fees
 based on attorneys’ lodestar).
        5 Standard Guar. Ins. Co. v. Quanstrom, 555 So.2d 828, 834 (Fla. 1990); see also

 State Farm Fire & Cas. Co. v. Palma, 555 So. 2d 836, 838 (Fla. 1990) (reiterating
 Quanstrom’s “holding that the range of the multiplier” is “1.0 to 2.5.”).

                                                   6
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 8 of 28 PageID 14537




 merchandise “vouchers,” the Settlement Agreement also provides: “Any

 reduction by the Court in the amount of Attorneys’ Fees, Costs, and Expenses

 to be awarded to Plaintiffs’ Class Counsel shall inure to the benefit of the

 Class.” DE98-1:27-28§X.A. That means that if this Court adheres to its

 determination that this is not a CAFA coupon settlement, but awards Class

 Counsel their claimed lodestar of $2,615,374 and expenses of $641,154.87

 (DE109:13n.7), there will be more than $8 million available to distribute to

 the Class under §X.A of the Settlement Agreement.

       That Costa would agree to pay Class Counsel $12 million, which is

 nearly five times their lodestar, even though the unenhanced lodestar

 represents a presumptively reasonable fee should raise red flags concerning

 the adequacy of the Settlement Agreement under Rule 23(e). Costa has no

 reason to agree to such a fee award unless paying Class Counsel so

 generously has induced them to sacrifice the Settlement Class’s real

 interests.




                                            7
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 9 of 28 PageID 14538




 II. ARGUMENT

 A.    Plaintiffs’ overreach on attorneys’ fees and incentive awards
       has put Class Counsel and Lead Plaintiffs into a conflict of
       interest with the absent class they represent, resulting in
       inadequate representation

       1.    This is a coupon settlement subject to CAFA

       This is a “coupon settlement” properly governed by CAFA’s attorneys’

 fee provisions. This Court’s ruling that it is not subject to CAFA, DE102:4n.1,

 should be revisited and reversed.

       Congress did not define the term “coupon” in CAFA. See 28 U.S.C.

 §1711 (definitions). “Where a statute does not define a key term,” however,

 courts must “look to the word’s ordinary meaning.” In re HP Inkjet Litig., 716

 F.3d 1173, 1181 (9th Cir. 2013) (citing Schindler Elevator Corp. v. United

 States ex rel. Kirk, 131 S.Ct. 1885, 1891 (2011)).

       The ordinary meaning of a “coupon” clearly includes a “voucher,” since

 it is “a form surrendered in order to obtain an article, service, or

 accommodation.” Merriam-Webster’s Collegiate Dictionary, “Coupon,” def. 2

 (11th ed. 2012). The Oxford English Dictionary defines “coupon” just as

 broadly, to include “[a] form, ticket, part of a printed advertisement, etc.,

 entitling the holder to a gift or discount, etc., or designed to be filled up by

 an intending user or purchaser and forwarded to the advertiser for




                                            8
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 10 of 28 PageID 14539




  information, goods, etc.” 3 Oxford English Dictionary, “coupon” def. 2.a. (2d

  ed. 1989) (emphasis added). Costa product “vouchers” clearly qualify.

        Ordinary definitions of the term “coupon” thus include both

  entitlements to discounts, and also entitlement to a gift or free item, and

  clearly cover the “vouchers” in this case. The Ninth Circuit in Inkjet easily

  found that “e-credits” for the purchase of printers or printing supplies on the

  defendant’s website were but a “euphemism for coupons.” Inkjet, 716 F.3d at

  1176. Many decisions recognize that gift cards and vouchers redeemable for

  merchandise, but not for cash are not equivalent to cash, even if they

  potentially provide for the acquisition of a product at no additional charge. 6

  Product “vouchers,” particularly ones for a product line as limited as Costa’s,




        6  See, e.g., In re Southwest Airlines Voucher Litig., 799 F.3d 701 (7th Cir. 2015)
  (rejecting distinction between “vouchers” and “coupons,” and holding that “vouchers” for
  free drinks are “coupons” under CAFA); Redman v. RadioShack Corp., 768 F.3d 622, 636-37
  (7th Cir. 2014) (Posner, J.); Hofmann v. Dutch LLC, 317 F.R.D. 566, 576 (S.D. Cal. 2016)
  (recognizing that, in general, coupons are worth less than the same amount of cash and
  therefore cannot be valued at face value); Dardarian v. OfficeMax N. Am., Inc., No. 11-CV-
  00947-YGR, 2014 WL 7463317, at *1 & n.2 (N.D. Cal. Dec. 30, 2014) (settlement providing
  $10 “Merchandise Vouchers” to claiming class members was a “coupon settlement” under
  CAFA); Davis v. Cole Haan, Inc., No. C 11–01826 JSW, 2013 WL 5718452 (N.D. Cal. Oct.
  21, 2013) (classifying $20 credits toward Defendant Cole Haan's products as coupons); True
  v. American Honda Motor Co., 749 F.Supp.2d 1052, 1075 (C.D. Cal. 2010); Fleury v.
  Richemont North Am., Inc., No. C-05-4525 EMC, 2008 WL 328+7154, at *2 (N.D. Cal. Aug.
  6, 2008) (finding that a settlement providing $100 credits to class members was a coupon
  settlement); Acosta v. Trans Union, LLC, 243 F.R.D. 377, 390 (C.D. Cal. 2007);

                                                 9
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 11 of 28 PageID 14540




  are not as valuable as cash.7 Neither is it likely than more than two or three

  percent of them will actually be claimed and redeemed. 8

         This Court held that the vouchers do not amount to coupons under

  CAFA after reviewing “Plaintiffs’ Supplement to Motion for Preliminary

  Approval of Class Action Settlement Regarding 28 U.S.C. §1712 (DE99),

  which Plaintiffs submitted to address whether the proposed settlement is a

  coupon settlement.” DE102:4n.1 (Preliminary Approval Order). That

  submission’s reliance on “CAFA’s legislative history” and the Ninth Circuit’s

  opinion in In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 950 (9th

  Cir. 2015), to override clear statutory text was fundamentally wrongheaded.

  Interpreting any statute, “a court’s proper starting point lies in a careful

  examination of the ordinary meaning and structure of the law itself,” and

  legislative history cannot “be used to ‘muddy’ the meaning of ‘clear statutory

  language.’” Food Mktg. Inst. v. Argus Leader Media, 139 S. Ct. 2356, 2364

  (2019) (quoting Milner v. Dept. of Navy, 562 U.S. 562, 572 (2011)).


         7 Linneman v. Vita-Mix Corp., 970 F.3d 621, 634 (6th Cir. 2020) (“[W]e know from
  experience (and Congress) that the face value of a coupon may be quite different from its
  actual value to class members—even if the coupon is for more than an ‘illusory
  amount.’”)(citing 28 U.S.C. § 1712; Redman, 768 F.3d at 633-35);
         8 See, e.g., Dardarian v. OfficeMax N. Am., Inc., No. 11-CV-00947-YGR, 2014 WL

  7463317, at *2 (N.D. Cal. Dec. 30, 2014) (observing that although the face value of the
  product vouchers distributed via the claims process was more than $600,000, “by the
  conclusion of the redemption period, only 579 of the $10 vouchers had been redeemed.”); see
  also Swinton v. SquareTrade, Inc., 454 F. Supp. 3d 848, 866 (S.D. Iowa 2020)(surveying
  recent studies and concluding that “a redemption rate of 3% would be largely in line with
  typical redemption rates in email coupon campaigns.”);

                                                 10
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 12 of 28 PageID 14541




        We have seen that merchandise “vouchers” qualify as “coupons” within

  the term’s ordinary meaning. See supra pp. 7-9. Congress sought to check

  settlements under which “counsel are awarded large fees, while leaving class

  members with coupons or other awards of little or no value,” Class Action

  Fairness Act of 2005, Pub. L. No. 109–2, § 2, 119 Stat. 4 (2005), by ensuring

  Class Counsel would have an incentive to ensure that coupons have real

  value to class members. It did so by providing: “If a proposed settlement in a

  class action provides for a recovery of coupons to a class member, the portion

  of any attorney’s fee award to class counsel that is attributable to the award

  of the coupons shall be based on the value to class members of the coupons

  that are redeemed.” 28 U.S.C. §1712(a). This provision assumes that coupons

  can have real value to class members, and that Class Counsel should be

  compensated to the extent that they do. Thus, both statutory text and

  structure support treating merchandise vouchers as coupons.

        Although OnlineDVD placed inappropriate reliance on legislative

  history, the decision is critically distinguishable, as the Online DVD

  settlement provided a cash option. The district court in Online DVD

  “determined that CAFA’s coupon-settlement provisions should not apply

  because the Walmart gift cards were sufficiently different from coupons —

  especially given the fact that claimants could choose between gift



                                            11
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 13 of 28 PageID 14542




  cards and cash, the gift cards were freely transferrable, and they had no

  expiration date.” Online DVD, 779 F.3d at 941 (emphasis added). The Ninth

  Circuit affirmed, holding that the settlement differed from those targeted by

  CAFA precisely because class members had the option of choosing cash:

  “Affording over 1 million class members $12 in cash or $12 to spend at a low-

  priced retailer does not leave them with ‘little or no value.’” Online DVD, 779

  F.3d at 950. A gift card from Wal-Mart, what’s more, can be redeemed for any

  of many thousands of products—quite unlike a “voucher” from Costa.

        The Ninth Circuit emphasized, moreover, that “our holding is limited.

  We conclude only that the gift cards in this case are not subject to CAFA,

  without making a broader pronouncement about every type of gift card that

  might appear.” Id. at 952. Only if class members have option of choosing $12

  cash, or a $12 gift card, does Online DVD deem the gift cards beyond CAFA’s

  reach.

        Here, there is no cash option. The value of a “voucher” used to acquire a

  product for less than its face value is lost, as it is “subject to one-time use

  with no residual value.” DE98:17§IV.F. Class members who do not wish to

  lose this “residual value” will likely have to buy products that cost more than

  the voucher’s face value. Class members may only redeem vouchers from a

  small subset of products, including Costa-branded t-shirts and accessories,



                                              12
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 14 of 28 PageID 14543




  without paying additional money. 9 Class members receiving less than the

  maximum allowable $19.99 voucher are confined to an even smaller universe

  of products. See Joint Notice of Settlement, DE98-1 at pp. 62-63; see also 98-

  6:5, ¶7 (concerning value of vouchers available to class members). Notably,

  Costa does not offer any sunglasses – the subject of this litigation – for

  anywhere close to $19.99. This settlement does not provide compensation for

  the harm alleged in the complaint so much as an opportunity for Costa Del

  Mar to distribute low-priced merchandise advertising its brand or,

  alternatively, to induce class members toward a profitable sale of more

  expensive items. And the “vouchers” expire worthless if not used within two

  years. DE98:14§IV.A. These “vouchers” are not “cash equivalents.” Not even

  close.

           Finally, even if legislative history is considered, the fact that legislators

  objected to coupons offering discounts, and to instruments of little or no

  value, does not mean that coupons for merchandise are somehow beyond

  Congress’ concerns. The legislative history confirms that “vouchers” for

  merchandise fall within the ambit of a “coupon” settlement. See Inkjet, 716



           See, e.g., Seebrook v. Children's Place Retail Stores, Inc., Case No. 11–cv–837 CW,
           9

  2013 WL 6326487, at *1–2 (N.D. Cal. Dec. 4, 2013) cf. Dardarian v. OfficeMax N. Am., Inc.,
  No. 11-CV-00947-YGR, 2014 WL 7463317, at *3 (N.D. Cal. Dec. 30, 2014) (“In the present
  case, unlike in Seebrook, about two thirds of the merchandise in OfficeMax’s California
  locations could not be purchased using the more common $5 vouchers provided for via the
  settlement without additional payment.”).

                                                  13
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 15 of 28 PageID 14544




  F.3d at 1194 (citing S. Rep. No. 109-14 (2005), which includes examples such

  as a free crib-repair kit, free spring water, and free golf gloves or golf balls).

  Senate Report 109-14 shows that among the coupon settlements that moved

  Congress to action were ones offering class members merchandise, such as

  free golf balls or bottled water.10

         2.     By providing that application of CAFA’s coupon-
                settlement provisions will kill the settlement, Class
                Counsel acted unethically, placing their own interest
                before the Class’s

         Precisely because application of CAFA would mandate a much lower

  fee than Class Counsel seeks, the Settling Parties inserted a “kill switch” or

  “blow provision” in the Settlement Agreement to destroy the Settlement if

  this Court found it subject to CAFA’s coupon-settlement fee provisions:

         [I]f the Court construes the settlement as a “coupon” settlement such
         that the provisions of 28 U.S.C. § 1712 apply, then the certification shall
         be void and this Agreement and all orders entered in connection
         therewith, including but not limited to any order conditionally certifying
         the Class, shall become null and void and shall be of no further force and
         effect, and each Party shall retain all their respective rights as they
         existed prior to the execution of the Agreement….

  DE98-1:14-15.




          Sen. Rep. 109-14, at 18 (“The settlement provided that the manufacturer would
         10

  send each class member three more free golf balls”); id. at 17 (“The settlement calls for
  discounts or free water to Poland Spring customers over five years and contributions of
  $2.75 million to charities. In addition, the named plaintiff will receive $12,000. Plaintiffs’
  lawyers received $1.35 million.”) (emphasis added).

                                                    14
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 16 of 28 PageID 14545




         Placing Class Counsel’s own interest in maximizing attorneys’ fees

  ahead of the Settlement Class’s interests is grossly improper. “By proceeding

  in this fashion with respect to attorneys’ fees and then attempting to justify

  the fees not as statutory fees but as common fund fees, the parties followed

  an irregular and ... improper procedure.”11 Even outside of class actions, it is

  unethical to hold a settlement hostage to the fee demands of the lawyers. 12

         This is reason enough to deny Class Counsel any fee award, for

         under long-standing equitable principles, a district court has broad
         discretion to deny fees to an attorney who commits an ethical violation.
         In making such a ruling, the district court may consider the extent of
         the misconduct, including its gravity, timing, willfulness, and effect on




         11   Staton, 327 F.3d at 969. The Ninth Circuit explained:

                 When the ordinary procedure is not followed and instead the parties
         explicitly condition the merits settlement on a fee award justified on a common
         fund basis, the obvious risk arises that plaintiffs’ lawyers will be induced to
         forego a fair settlement for their clients in order to gain a higher award of
         attorneys' fees. That risk is, if anything, exacerbated where, as here, the
         agreement provides for payment of fees by the defendant, as in a statutory fee-
         shifting situation, but the parties choose to justify the fee as coming from a
         putative common fund. Where that is the case, courts have to be alert to the
         possibility that the parties have adopted this hybrid course precisely because
         the fee award is in fact higher than could be supported on a statutory fee-
         shifting basis, yet the deal is so dependent upon class counsel receiving a
         greater-than-lodestar amount of fees that the parties were not willing to give
         the court supervisory discretion to determine the distribution of the total
         settlement package between counsel and the class.

         Staton, 327 F.3d at 970-71.

         12
             Shapo v. Engle, 463 F.3d 641, 646 (7th Cir. 2006) (observing that settling
  defendant’s counsel “would have been in breach of its fiduciary duty to its client had it
  blocked settlement merely to obtain an advantageous forum in which to collect its legal fees
  if the client failed to pay them.”).

                                                    15
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 17 of 28 PageID 14546




        the various services performed by the lawyer, and other threatened or
        actual harm to the client.

  Rodriguez v. Disner, 688 F.3d 645, 655 (9th Cir. 2012) (citing Restatement

  (Third) of Law Governing Lawyers § 37 (2000)); see also Fla. State Bar Rule

  4-1.7(a)(2) (representation of adverse interests).

  B.    Even if CAFA does not apply, Class Counsel should be limited to
        an unenhanced lodestar fee award to be awarded only after
        actual claims and redemption rates for the vouchers are known

        The only federal claims being asserted and settled are under the

  Magnuson-Moss Warranty Act, which limits prevailing counsel to an award

  of “attorneys’ fees based on actual time expended,” 15 U.S.C. §2310(d)(2).

  Their unenhanced lodestar represents a presumptively reasonable fee, and

  Class Counsel have not demonstrated that they are entitled to multiplier—let

  alone one of nearly five times their lodestar. See generally Perdue, 559 U.S. at

  543 (2010); Dague, 505 U.S. at 562.

        To the extent that the case involves Florida law claims, moreover, if

  neither CAFA nor Magnuson Moss control the award of fees, then the Erie

  doctrine requires the Court to apply Florida law on attorneys’ fees. See Erie

  R.R. Co. v. Tompkins, 304 U.S. 64 (1938). And for state-law claims, “the

  matter of attorney’s fees is a substantive legal issue and is therefore




                                            16
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 18 of 28 PageID 14547




  controlled by state law.”13 Notably, Haney is a Florida state-court case, and

  while Reed is a federal action, it sought damages under Florida law–

  specifically, FDUTPA. Only Smith concerns the prosecution of a federal

  claim (Magnuson-Moss) in a federal court. DE109-2:4-15.

         Florida law mandates a fee award based on attorneys’ lodestar, rather

  than percentage of a common fund or common benefit. Kuhnlein v.

  Department of Revenue, 662 So.2d 309, 312–313 (1995). And while Florida

  precedents permit a multiplier of from 1.0 to 2.5, they certainly do not permit

  a multiplier approaching five such as Class Counsel seek. Standard Guar.

  Ins. Co. v. Quanstrom, 555 So.2d 828, 834 (Fla. 1990); see also State Farm

  Fire & Cas. Co. v. Palma, 555 So. 2d 836, 838 (Fla. 1990) (reiterating

  Quanstrom’s “holding that the range of the multiplier” is “1.0 to 2.5.”). In any

  event, Class Counsel have neither supported their lodestar with competent

  evidence, nor demonstrated they are entitled to a multiplier on that lodestar.

  C.     Assuming arguendo that the case is not subject to CAFA, no
         attorney’s fee may be awarded under the common-fund or
         common-benefit doctrines


         13 Chieftain Royalty Co. v. Enervest Energy Institutional Fund XIII-A, L.P., 888 F.3d
  455, 461 (10th Cir. 2017) (quoting N. Tex. Prod. Credit Ass’n v. McCurtain Cty. Nat’l Bank,
  222 F.3d 800, 817 (10th Cir. 2000); see also Trans Coastal Roofing Co. v. David Boland,
  Inc., 309 F.3d 758, 760 (11th Cir. 2002) (“Since Boland's claim for attorneys’ fees sounds in
  state law and reaches us by way of federal diversity jurisdiction, we apply the substantive
  law of Florida, the forum state.”), certified question answered sub nom. David Boland, Inc.
  v. Trans Coastal Roofing Co., 851 So. 2d 724 (Fla. 2003); McMahan v. Toto, 256 F.3d 1120,
  1132 (11th Cir. 2001), amended on reh’g on other grounds, 311 F.3d 1077 (11th Cir. 2002)
  (statute that allows recovery of attorneys’ fees is substantive).

                                                   17
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 19 of 28 PageID 14548




        Citing Camden I, Plaintiffs’ Counsel say “[a]ttorneys’ fees for class

  counsel are required to be based upon a percentage of the benefit obtained for

  the class.” DE109:11. But that is not so. The Eleventh Circuit’s decision in

  Camden I calls for percent-of-fund fee awards only when and if fees are paid

  from a cash common-fund settlement. Camden I, 946 F.2d at 774-75. Here

  there is no genuine common-fund recovery—for Settlement Class members

  are to receive vouchers. The Settlement Agreement specifies, moreover, that

  “the equitable common-fund doctrine does not apply to this

  Settlement.” DE98-1:27§IX.C (emphasis added).

        Neither does the case qualify for a fee award under the far narrower

  “common benefit” doctrine, which “is appropriate only where the defendant

  and the beneficiaries share an identity of interests,” and ordinarily applies

  “in only two types of cases: suits by shareholders against their corporations

  and suits by union members against their union.” Kenny A. ex rel. Winn v.

  Perdue, 454 F. Supp. 2d 1260, 1271-72 (N.D. Ga. 2006), aff’d sub nom. Perdue

  v. Kenny A. ex rel. Winn, 532 F.3d 1209, 1219 & 1232-33 (11th Cir. 2008),

  rev’d in part on other grounds, 559 U.S. 542 (2010). So, Plaintiffs’ counsel

  cannot seek a fee award under either the common-fund doctrine or the

  common-benefit doctrine.




                                            18
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 20 of 28 PageID 14549




         The Settlement Agreement includes a “clear sailing” provision, that

  “Defendant agrees not to oppose, an application for an award of Attorneys’

  Fees, Costs, and Expenses in the Global Action equal to 30% (thirty percent)

  of the total Settlement Fund.” DE98-1:27§X.A. But there’s no explanation for

  why Costa would choose to pay Class Counsel nearly five times a reasonable

  lodestar fee. That raises red flags, since Costa would not agree to pay Class

  Counsel the extra millions unless they were getting something in return, in

  the form of reduced liability to the Class.

  D.     The injunctive relief does not support a common fund
         percentage award

         Plaintiffs refer to the settlement’s injunctive relief as supporting the

  approval of the settlement and their fee request. However, the injunctive

  relief is substantially obviated by the fact that Costa voluntarily discontinued

  the conduct challenged in Haney over three years ago.14 Likewise, “Costa no

  longer advertises a ‘Lifetime Warranty,’ which was the subject of Plaintiff’s

  claims in the Smith Action.”15




         14
             Hargitai Decl., DE109-2:9 at ¶21 (maintaining that Costa “stopped advertising to
  consumers its ‘nominal fee’ promise on its sunglass packaging as of January 1, 2018.”); see
  also id. at 15, ¶34 (asserting that “…Costa no longer advertises the ‘nominal fee’ promise,
  which was the subject of the Reed and Haney Actions”).
          15
             Hargitai Decl., DE109-2:12 at ¶28. DE98-1:15-16 (“As a result of this Litigation,
  Costa modified its product packaging and marketing materials….”).

                                                   19
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 21 of 28 PageID 14550




         Consequently, the injunctive relief essentially requires Costa to

  continue refraining from doing what it was already voluntarily refraining

  from doing. That casts doubt as to its value going forward. 16 For that reason,

  also, the damages report used here to describe the value of the injunction to

  the class is flawed. See Davis Objections to Evidence at pp. 2-3.

         Nevertheless, reducing the practice to a judicially-enforceable

  injunction may support a prevailing-party determination for the purposes of

  statutes with fee shifting provisions such as Magnuson-Moss. 17 That, of

  course, would be a lodestar-based fee and not a percentage.

  E.     The proposed “Incentive Awards” are precluded by binding
         Supreme Court authority

         Named Plaintiffs agreed to settle this action on terms obtaining mere

  product “vouchers” for the rest of the Class, but $10,000 apiece for

  themselves. DE98-1:29 §X. B. (Class Counsel to seek $10,000 per plaintiff as

  an “Incentive Award.”). Those incentive awards are patently illegal under

  longstanding Supreme Court precedent that the Eleventh Circuit honored in



         16
             In re Bluetooth Headset Prod. Liab. Litig., 654 F.3d 935, 945 n.8 (9th Cir. 2011)
  (“We note, however, that the value of the injunctive relief is not apparent to us from the
  face of the complaint, which seeks to recover significant monetary damages for alleged
  economic injury, nor from the progression of the settlement talks, the last of which occurred
  after defendants had already voluntarily added new warnings to their websites and product
  manuals.”).
          17
             See, e.g., Buckhannon Board & Care Home, Inc. v. West Virginia Dept. of Health
  and Human Resources, 532 U.S. 598, 604 (2001); Smalbein ex rel. Estate of Smalbein v. City
  of Daytona Beach, 353 F.3d 901, 905 (11th Cir. 2003).

                                                  20
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 22 of 28 PageID 14551




  Johnson v. NPAS Sols., LLC, 975 F.3d 1244, 1255 (11th Cir. 2020), and in

  Medical & Chiropractic Clinic, Inc. v. Oppenheim, 981 F.3d 983, 994 (11th

  Cir. 2020) (“such awards are foreclosed by Supreme Court precedent”); see

  Trustees v. Greenough, 105 U.S. 527, 537-38 (1882); Central Railroad &

  Banking Co. v. Pettus, 113 U.S. 116, 122 (1885).

         The expectation of such awards has compromised Named Plaintiffs’

  ability to adequately represent the class. “If anything,” NPAS warns, “we

  think that modern-day incentive awards present even more pronounced risks

  than the salary and expense reimbursements disapproved in Greenough.” 975

  F.3d at 1258. Indeed, where special side payments or incentive awards

  significantly exceed what absent class members can expect upon settlement

  approval they create “a patent divergence of interests between the named

  representatives and the class.”18

         Those concerns are directly implicated here. Class members obtain a

  voucher worth between $9 and $20 for Costa’s products, while the Named

  Plaintiffs expected to receive $10,000 each—between 500- and 1,000-times




         18 Rodriguez v. West Publishing Corp., 563 F.3d 948, 959 (9th Cir. 2009); see also
  Radcliffe v. Experian Info. Solutions, 715 F.3d 1157, 1161 (9th Cir. 2013). “Incentive
  payments to class representatives raise ‘grave problems of collusion.’” Reed v. Contintental
  Guest Servs. Corp., 2011 WL 1311886, at *4 (S.D.N.Y. Apr. 4, 2011) (citation omitted);
  accord, e.g., Lee v. Buth-Na-Bodhaige, Inc., 2019 IL App (5th) 180033, ¶104, 143 N.E.3d
  645, 675 (“Incentive payments raise questions about collusion and whether the interests of
  the class have been relegated to a less prominent role in the litigation.”).

                                                  21
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 23 of 28 PageID 14552




  what class members get, in cash. That is a powerful incentive to agree to an

  otherwise inadequate settlement and to capitulate to their lawyers’

  machinations on fees. A Settlement Agreement that Named Plaintiffs

  acquiesced in expecting awards of $10,000 apiece should not be approved.

  F.     The Court cannot find that the cy pres provisions provide a
         benefit to the class

         Under the cy pres provisions, Costa is only required to pay over the

  unclaimed voucher benefits or $1 million, whichever is less. DE98, ¶13. The

  remainder stays in Costa’s pocket. That reinforces the ephemeral and

  reversionary nature of the settlement.

         Moreover, the settlement permits Costa to unilaterally select a

  recipient after the fact, and makes no provision that this Court evaluate

  whether that recipient is proper under the cy pres doctrine. That does not

  meet the requirements for legitimate cy pres relief. 19 Costa’s commitment to


         19
            See, e.g., Nachsin v. AOL LLC 662 F.3d 1034, 1036 (9th Cir. 2011) (approval
  reversed where cy pres provisions impermissibly failed to “account for the nature of the
  plaintiffs’ lawsuit, the objectives of the underlying statutes, and the interests of the silent
  class members, including their geographic diversity.”); In re Katrina Canal Breaches Litig.,
  628 F.3d 185, 196 (5th Cir. 2010) (“[W]ithout any specific proposal for a cy pres distribution
  before us, we are unable to determine whether such a distribution would be “for the next
  best use which is for indirect class benefit,” and would be for uses “consistent with the
  nature of the underlying action and with the judicial function[.]”)(citations omitted); Dennis
  v. Kellogg Co., 697 F.3d 858, 862-63 (9th Cir. 2012) (reversing settlement approval where
  proposed cy pres recipients were not identified in the settlement notice and emphasizing its
  “concerns are not placated by the settlement provision that the charities will be identified
  at a later date and approved by the court.”); BankAmerica Corp. Sec. Litig., 775 F.3d 1060,
  1066 (8th Cir.2015) (to give class members a voice and limit the appearance of
  overreaching, “the district court should make a cy pres proposal publicly available and
  allow class members to object or suggest alternative recipients before this court selects a cy

                                                   22
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 24 of 28 PageID 14553




  pay up to $1 million to some unidentified recipient(s) cannot be considered

  even an indirect benefit to the Class.

  G.     The Settling Parties would deprive the class of competent
         adversarial challenge by purporting to deny objectors’ counsel
         attorneys’ fees in the settlement

         Courts have long understood and reiterated the benefits that competent

  counsel for objectors bring to proposed settlements. Bell Atlantic Corp. v.

  Bolger, 2 F.3d 1304, 1310 (3d Cir. 1993) (in settlement, courts lose benefits of

  adversarial process so that “objectors play an important role by giving courts

  access to information on the settlement’s merits.”).

         In our adversarial system, judges are ill-equipped to investigate and
         discover evidence against a proposed settlement on their own initiative.
         Professor Brunet notes that “a district judge lacks the incentive,
         information, and practical ability to effectively monitor class counsel.
         Under these conditions, the trial court alone cannot be an effective check
         on the potential abuse that can arise in the class action settlement
         process.” This makes objectors important because class members can
         potentially provide critical objective viewpoints on the adequacy of a
         proposed settlement.

  Christopher R. Leslie, The Significance of Silence: Collective Action Problems

  and Class Action Settlements, 59 FLA. L. REV. 71, 86-87 (2007) (footnote

  omitted) (quoting Edward Brunet, Class Action Objectors: Extortionist Free

  Riders or Fairness Guarantors, 2003 U. CHI. LEGAL F. 403, 406).



  pres recipient.”). See also Klier v. Elf Atochem N. Am., Inc., 658 F.3d 468, 480-81 (5th Cir.
  2011) (Jones, Ch. J., concurring in reversal of cy pres award, collecting and discussing
  authority that cy pres awards in class actions are susceptible to abuse and violate the
  Constitution and Rules Enabling Act).

                                                    23
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 25 of 28 PageID 14554




         Courts have consistently awarded objectors’ counsel fees when their

  objections assist the courts, particularly when they preserve or create a

  common fund for the benefit of the class.20 In this case, because unawarded

  fees “inure to the benefit of the Class,” a reduction in the requested fees

  would represent a preservation of the class fund normally entitling the

  lawyers responsible to fees. But the parties purport to agree in advance that

  objectors’ counsel cannot be paid. 21

         There is no plausible explanation for this clause other than an attempt

  to disincentivize competent counsel from representing absent class members.

  The clause should be deemed void, because it is against public policy favoring

  meritorious objections, and because the settling parties have no authority to

  limit this Court’s discretion.22 The parties’ clumsy attempt to dissuade


         20 Rodriguez v. Disner, 688 F.3d 645, 658 (9th Cir. 2012) (“If … objections result in
  an increase to the common fund, the objectors may claim entitlement to fees on the same
  equitable principles as class counsel.”); In re Domestic Air Transp. Antitrust Litig., 148
  F.R.D. 297, 359 60 (N.D.Ga. 1993) (fees proper where objectors “significantly refined the
  issues … and their participation transformed the settlement hearing into a truly
  adversarial proceeding.”); cf. Fisher v. Procter & Gamble Mfg. Co., 613 F.2d 527, 547 (5th
  Cir. 1980) (award of fees under prevailing party fee shifting statute when objectors defeated
  settlement, leading to a trial resulting in a higher recovery); Reynolds v. Beneficial
  National Bank, 288 F.3d 277, 288 (7th Cir. 2002) (desirable participation of objectors in
  fairness hearings “is encouraged by permitting lawyers who contribute materially to the
  proceeding to obtain a fee.”).
         21
            DE98-1:28, §IX C. (“[T]he Parties hereto agree that a Class Member who objects to
  the Settlement shall not be entitled to recovery of all or any portion of Attorneys’ Fees,
  Costs and Expenses and that the equitable common-fund doctrine does not apply to this
  Settlement.”).
         22
            See Hart v. BHH, LLC, 334 F.R.D. 74, 78-79 (S.D.N.Y. 2020) (explaining court’s
  fiduciary role precluded proposed arbitration of class counsel’s fees: “Plaintiffs’ assertion
  that an arbitrator can decide what fees are reasonable is contrary to law. Attorneys’ fees

                                                  24
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 26 of 28 PageID 14555




  professional scrutiny bespeaks a strong consciousness that the Settlement

  will not withstand it.

  H.     Plaintiffs submitted an incorrect CAFA Notice

         Plaintiffs say they directed notice to the appropriate federal and state

  officials identified in 28 U.S.C. § 1715(a). DE98-1:7, 126-128. It is not

  accurate to say, as Plaintiffs did in their CAFA letter, that class members

  cannot be identified because the class period continues to final judgment.

  Class membership is defined by the purchase date, which for all subclasses is

  no later than January, 2018. DE98-1:8-9. According to the settlement, Costa

  long ago discontinued charging the fees giving rise to the action, so that it is

  impossible that any person not already a class member would become one

  between the settlement execution and final approval.


  III. CONCLUSION

         The motions for class certification, settlement approval, attorneys’ fees,

  and incentive awards should be denied.




  are awarded at the discretion of the court.”) (citing Fed. R. Civ. P. 23(e)(2)(C)(iii)). The
  same court later explained that “arbitration would usurp this Court's discretion to award
  fees and eviscerate its duty to “‘act as a fiduciary who must serve as a guardian of the
  rights of absent class members.’” Hart v. BHH, LLC, No. 15CV4804, 2020 WL 5645984, at
  *1 (S.D.N.Y. Sept. 22, 2020) (quoting Hart, 334 FRD at 78, quoting McDaniel v. Cty. of
  Schenectady, 595 F.3d 411, 419 (2d Cir. 2010)).

                                                   25
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 27 of 28 PageID 14556




  Date: March 1, 2021                Respectfully submitted,


                                     s/ John W. Davis
                                     John W. Davis (FL Bar No. 193763)
                                     john@johnwdavis.com
                                     3030 N. Rocky Point Dr. W., Ste. 150
                                     Tampa, FL 33607
                                     (813) 533-1972

                                     Pro se




                                          26
Case 3:18-cv-01011-TJC-JRK Document 112 Filed 03/01/21 Page 28 of 28 PageID 14557




                          CERTIFICATE OF SERVICE
                          CASE NO. 3:18-cv-1011-J-32JRK



              I hereby certify that on March 1, 2021, I filed the foregoing

  document and attachments with the Clerk of the Court using CM/ECF. I also

  certify that the foregoing document and any attachments are being served

  this day either by Notice of Electronic Filing generated by CM/ECF or by U.S.

  mail on all counsel of record entitled to receive service.



        Date: March 1, 2021



                                                             s/ John W. Davis
                                                           John W. Davis
